Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment and comments:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Storella on 3/15/2021.
The application has been amended as follows:
Claim 1 is replaced by
(Currently amended)  An antibody that binds CLL-1, the antibody comprising a variable light chain comprising SEQ ID NO: 21 followed by further framework sequence SEQ ID NO: 22; and a variable heavy chain comprising SEQ ID NO: 23 followed by further framework sequence SEQ ID NO: 24.

Claims 1, 13, and 53-62 are currently allowed.

Examiner’s statement of reasons for allowance: 
	The rejections under 35 USC 112(a), 35 USC 102, and 35 USC 103 in the last Office action are withdrawn in view of the claim amendment and applicant’s argument.  
	The prior art does not teach and suggest that antibody binding to CLL-1 comprising the variable light chain comprising the sequence of SEQ ID NO: 21, followed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal disclaimer are filed and approved:
The ODP rejections over US Patent No 9,974,864 and over application 15/984281 issued as patent No 10,898,580 in the last rejection are withdrawn in view of terminal disclaimers filed and approved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642